Citation Nr: 0843755	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
VA RO in Albuquerque, New Mexico that, inter alia, denied 
service connection for a back disorder.  The veteran filed a 
notice of disagreement (NOD) in October 2004; and the RO 
issued a statement of the case (SOC) in February 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2005, and the RO 
issued supplemental SOCs (SSOC) later that month and in 
August 2005.  In March 2007, the Board, inter alia, remanded 
the matter to the RO for development, to include a VA medical 
examination.  The RO subsequently issued an SSOC in July 2008 
that continued and confirmed the denial of the claim.  

As a final preliminary matter, in a January 2008 rating 
decision, issued in July 2008, the RO granted entitlement to 
service connection for bilateral hearing loss and assigned an 
initial noncompensable (0 percent) rating, effective March 
26, 2004.  In the same decision, the RO also granted 
entitlement to service connection for tinnitus (claimed as a 
right ear disability) and assigned an initial 10 percent 
evaluation, effective March 26, 2004.  The Board notes that, 
in a statement dated in September 2008, the veteran indicated 
he did not agree with the January 2008 rating decision, and 
asked that the RO perform a new review and reconsider its 
decision.  These matters are referred to the RO for 
appropriate action.   

During the pendency of the appeal, in August 2008, the 
veteran submitted a private treatment record along with a 
statement in support of claim, but failed to include a waiver 
of the right to RO initial consideration of the evidence.  
See 38 C.F.R. §§ 20.800, 20.1304 (c) (2008).  However, the 
Board finds that the evidence received is cumulative and 
duplicative of evidence already of record; hence a waiver of 
RO jurisdiction is not required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A back disorder was not present in service or shown for 
many years thereafter, and a back disorder is not otherwise 
related to service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in April 2004, August 2004, 
June 2005 and April 2007, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the veteran and the types 
of evidence that will be obtained by VA.  This claim was last 
adjudicated via an SSOC, in January 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service VA and 
private treatment records, Social Security Administration 
(SSA) records, and a VA examination report.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he injured his back in service 
while moving heavy objects as he served aboard a ship.  
Additionally, he reported that he was kicked in the back by a 
Master Chief while in service.  Service records indicate that 
the veteran's occupational specialty in the United States 
Navy was Boatswain; with a related civilian occupation of 
water transportation occupation.  His post service employment 
includes house painting, working as a truck driver's 
assistant, and working at Walmart.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disorder.  A singular 
occurrence of treatment for low back pain was noted in an 
October 1975 service medical record.  However, by the time of 
the veteran's discharge examination in June 1977, no 
additional complaints of or treatment for the back were 
indicated.  Furthermore, diagnosis of a back disorder was not 
indicated in treatment records until approximately 29 years 
after the veteran was discharged from service.  This is 
strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

VA and private treatment records dated from May 2004 to 
August 2008 reflect diagnoses of chronic low back 
strain/sprain, lumbago, foraminal and spinal stenosis at 
L5/S1 with radiculitis, disc space narrowing with a vacuum 
line and moderate osteophytosis, and advanced degenerative 
disk disease at L5/S1.  However, there is no competent and 
persuasive evidence of a nexus between the veteran's current 
back disorder and service.  In fact, a November 2007 VA 
examiner, upon thorough review of the entire record, opined 
that it is less likely as not (less than 50/50 probability) 
that the veteran's present low back condition was caused by 
or the result of a service connected injury.  The examiner 
based his opinion on the fact that there was only one 
reference in the veteran's service medical records to back 
pain, and that no further diagnosis of or treatment for back 
pain existed until 2004.  

The Board acknowledges a March 2006 private treatment report 
and an April 2006 VA treatment record, in which a private 
physician and a VA physician's assistant speculated that the 
veteran's back disorder could be related to the veteran's 
reported in-service back injury.  However, the Board notes, 
neither practitioner had the benefit of reviewing the 
veteran's claims file or medical history prior to rendering 
his opinion.  Furthermore, these opinions are based solely 
upon reported events in service that have not been verified 
by evidence other than the veteran's own statements.  The 
Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, the Federal Circuit has also recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Finally, VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).   

While acknowledging the veteran's belief that his back 
disorder is due to an injury sustained while lifting heavy 
items and getting kicked in the back in service, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a back disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Entitlement to service connection for a back disorder is 
denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


